Case 20-10850-mdc         Doc 7     Filed 02/18/20 Entered 02/18/20 19:30:55             Desc Main
                                    Document      Page 1 of 1



                     IN THE UNITED STATES BANKRUPTCY COURT
                    FOR THE EASTERN DISTRICT OF PENNSYLVANIA
IN RE:                                                    :     20-10850-mdc
JAMES C. SOMMAR                                           :
CHRISTINE M. SOMMAR                                       :     Chapter No. 13
                               Debtors

        NOTICE OF APPEARANCE AND DEMAND FOR SERVICE OF PAPERS
       PLEASE TAKE NOTICE that the undersigned appears for WELLS FARGO BANK,

N.A. (“the Creditor”), and pursuant to Bankruptcy Rule 2002(g) and 2002(h) and 9007 and

§1109(b) of the Bankruptcy Code, with regards to the real property, located at 753 WEST

PROSPECT AVENUE, NORTH WALES, PA 19454-2660 with the mortgage recorded on

October 3, 2006, Book 11913, Page 02903, Instrument Number 2006122732 demands that all

notices that are required to be given in this case and all papers that are required to be served in

this case, be given to and served upon the undersigned at the office, post office address and

telephone number set forth below.

       PLEASE TAKE FURTHER NOTICE that pursuant to §1109(b) of the Bankruptcy

Code, the foregoing demand includes not only the notices and papers referred to in the Rules

specified above, but also includes, without limitation, orders and notices of any application,

motion, petition, pleading, request, complaint or demand, whether formal or informal, whether

written or oral whether transmitted or conveyed by mail, delivered, telephone, telegraph, telex or

otherwise which affect or seek to affect in any way the Creditor’s rights or interest, with respect

to Debtors or the property on which Creditor holds a first mortgage lien.

February 18, 2020
                                               /s/ Thomas Song, Esquire
                                               Thomas Song, Esq., Id. No.89834
                                               Phelan Hallinan Diamond & Jones, LLP
                                               1617 JFK Boulevard, Suite 1400
                                               One Penn Center Plaza
                                               Philadelphia, PA 19103
                                               Phone Number: 215-563-7000 Ext 31387
                                               Fax Number: 215-568-7616
                                               Email: Thomas.Song@phelanhallinan.com
